DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/122197 11/1292019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 09/22/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the abstract,  the specification and claims 1-2, 4-5, 13 and 18-19 have been amended and claims 3, 6-11 and 14-17 have been remained and new claim 20 has been added..
      Claims 1-20 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 09/22/2020 is acceptable.
 
       This application is in condition for allowance except for the following formal matters:
         Specification
          The specification is objected to for the following reason: 
          The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
           Claims
, -- before “disposed”.
                                        Allowable Subject Matter
5.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an array substrate, comprising a first source/drain layer[[,]] disposed on a side of the dielectric layer away from the substrate, and electrically connected to the first conductor portion, the first gate layer and the second conductor portion, wherein an orthographic projection of the first source/drain layer on the substrate at least partially overlaps with the orthographic projection of the first via hole on the substrate, wherein the first source/drain layer forms the first electrode of the first transistor; and wherein the first conductor portion, the second conductor portion, and the first gate layer are all electrically connected to the first source/drain layer in the first via hole, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-12 and 18 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an array substrate, comprising the gate of the second transistor comprises an extension portion protruding in the second direction, and the extension portion and the first electrode of the first transistor at least partially overlap in a direction perpendicular to the substrate and are electrically connected; and an active layer of the first transistor comprises a first electrode contact area, a second electrode contact area, and a channel area between the first electrode contact area and the second electrode contact area, and the first electrode of the first transistor is electrically connected to the first electrode contact area, the extension portion, and the first capacitor electrode by a first via hole, respectively, in combinations with the other steps as cited in the independent claim 13.
        Claims 14-17 and 20 are directly or indirectly depend on the independent claim 13.      
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a manufacturing method for an array substrate, comprising forming a first source/drain layer on a side of the dielectric layer away from the substrate, wherein the first source/drain layer is electrically connected to the first conductor portion, the first gate layer and the second conductor portion, and an orthographic projection of the first source/drain layer on the substrate at least partially overlaps with the orthographic projection of the first via hole on the substrate, in combinations with the other steps as cited in the independent claim 19.

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
     
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. HUANG et al. (U.S. Publication No. 2020/0006401 A1), Hou (U.S. Publication No. 2019/0326381 A1), CHA et al. (U.S. Publication No. 2019/0326560 A1) and Lee (U.S. Patent No. 10,504,982 B2).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/PHUC T DANG/Primary Examiner, Art Unit 2892